Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-21 directed to inventions non-elected without traverse.  Accordingly, claims 11-21 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
cancel claims 11-21.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
-Burke (US 2002019653) discloses a wireless audio streaming system for streaming digital audio (Burke Abstract note: this reads on CD or MP3) to a wireless headset (Burke Fig. 1) in an aquatic environment (Burke Abstract note: this reads on water activity), the system comprising: a media player (Burke Abstract note: this reads on CD or MP3 player) thatgeneratesand plays a digital media stream; and an antenna (Burke paragraph 0037) that is communicatively coupled (Burke paragraph 0026) with the media playerto receivethe played digital media stream, the directional antenna providing a radiation pattern (Burke paragraph 0036 note: this reads on radio signal) 
Wang (US PAT 9860786) discloses a directional antenna (Wang Col. 4 line 55-60, Col. 7 line 35-40).
Stein (US PAT 9838119) discloses a tracking mechanism configured to track a position of the wireless headset and a beamformer (Stein Fig. 1 Col. 5 line 0-20).
However, the combination of Burke, Wang and Stein fails to teach “wireless audio streaming system for streaming digital audio to a wireless headset in an aquatic environment, the system comprising: a media player that generates and plays a digital media stream; and a directional antenna that is communicatively coupled with the media player to receive the played digital media stream, the directional antenna including a tracking mechanism configured to track a position of the wireless headset and a beamformer configured for providing a radiation pattern for according to the position of the wireless headset in the aquatic environment to transmit the played digital media stream via the radiation pattern to the wireless headset at the position within the aquatic environment”.
Accordingly, Applicant’s claims are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday - Thursday, 8:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641